DETAILED ACTION
1.     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC §103

2.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly (Pub. No.: US 2019/0318283 A1; hereinafter Kelly) in view of KIM et al (Pub. No.: US 2019/0378611 A1; hereinafter KIM) 
               Consider claims 1, 8, and 15, Kelly clearly shows and discloses a non-transitory computer-readable medium, a method, and a multi-modal portal system for providing one or more video notifications to a multi- sensor hub based on a profile configuration associated with a client user comprising: a memory storing one or more computer-readable instructions (paragraphs: 101 and fig. 1 and 6); and a processor configured to execute the one or more computer-readable instructions to: identify one or more schedules associated with the client user based on the profile configuration  (Kelly teaches logic determines a current time of a day. The preconfigured routine includes a number of actions (e.g., medication intake reminders) to be performed at different points in time of the day. At block 1302, processing logic examines the preconfigured routine to determine a medication pill that has been scheduled to be taken by a primary user around the current time of the day) (paragraphs: 0099 and fig. 13, labels: 1302 ); retrieve one or more video notifications associated with the one or more schedules (Kelly teaches for some of the events (such as medication time), notification module 203 is configured to send notifications to the associated secondary users 103, dependent upon the specific configurations at associated primary user registry 211 and secondary user registry 212. For example, notification module 203 may invoke communication system 235 to communicate with the users. Communication system 235 is capable of handling a variety of types of communications such as SMS, emails, audio or video conferences, etc) (paragraphs: 0060, and 0099); establish a visual interface connection to the multi-sensor hub associated with the client user based on the profile configuration (Kelly teaches processing logic transmits a first message to a primary user device of the primary user to remind the primary user to take the scheduled medication. The first message includes information identifying the scheduled medication such as the name or image of the medication)(paragraphs: 0099, 0120, 125 and fig. 14-16); and provide, via the visual interface connection, the one or more video notifications to the multi-sensor hub for display on a display device associated with the multi-sensor hub (the original specification states “the video notification can include data for display on a display device associated with the multi-sensor hub 150, for example, any of a television, a monitor, a client device 4 with display functionality connected to and/or part of the multi-sensor hub 150”, Kelly teaches processing logic transmits the content item to one or more preconfigured user devices of the user (e.g., primary user) to be presented and played on the user devices) (paragraphs: 0029, 0077, 0106,  0125, 0128, 0143, and 0147; fig. 14,); however, Kelly does not specifically disclose another example for the one or more video notifications to the multi-sensor hub for display on a display device associated with the multi-sensor hub.
                In the same field of endeavor, KIM clearly specifically disclose another example for the one or more video notifications to the multi-sensor hub for display on a display device associated with the multi-sensor hub (paragraphs: 0037-0038, 0059, 116 and fig. 5 and fig. 7B).
                Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate the teaching of KIM into teaching of Kelly for the purpose of show more example for displaying a notification to the multi-sensor hub.    
             
               Consider claims 2, 9 and 16, Kelly and KIM clearly show the method and the multi-modal portal system, wherein the processor is further configured to execute one or more instructions to: receive, via the visual interface connection, one or more responses from the client user, wherein the one or more responses are based on the one or more video notifications, wherein the one or more responses comprise a video response, a verbal-only response, or a non-responsive response (Kelly: abstract, paragraphs: 0034, and 0095).
               Consider claims 3, 10, and 17, Kelly and KIM clearly show the method and the multi-modal portal system, wherein the processor is further configured to execute one or more instructions to: create an activity log that logs activity associated with the one or more schedules (Kelly: abstract, paragraphs: 0082, and 0099 and fig. 9, label 905-908, and fig. 13, label 1305).                              
                Consider claims 4, 11, and 18, Kelly and KIM clearly show the method and the multi-modal portal system, wherein the processor is further configured to execute one or more instructions to: provide, via the visual interface connection, one or more additional video notifications to the client device based on the one or more responses (Kelly: paragraphs: 0095).      
                 Consider claims 5, and 12, Kelly and KIM clearly show the method and the multi-modal portal system, wherein the processor is further configured to execute one or more instructions to: provide a response notification to a trusted user based on the profile configuration and the one or more responses (Kelly: paragraphs: 0045, 0054, and 0076).      
                Consider claims 6, 13, and 19, Kelly and KIM clearly show the method and the multi-modal portal system, wherein the processor is further configured to execute one or more instructions to: receive from the trusted user a video call-in request based on the response notification (Kelly: paragraph: 0054); and establish, via the visual interface connection, a video call connection between the multi- hub device and a network device associated with the trusted user based on the profile configuration, wherein the video call connection allows for communication between the trusted user and the client user (Kelly: paragraphs: 0054).            
             
     Consider claims 7, 14, and 20, Kelly and KIM clearly show the method and the multi-modal portal system, wherein the processor is further configured to execute one or more instructions to: create the profile configuration associated with the client user (Kelly: paragraphs: 0057 and fig. 2, label 224 and 212); associate a trusted user with the profile configuration (Kelly: fig. 2, label 210, paragraphs: 0031); associate the client device with the client user (Kelly: fig. 2, label 118; paragraphs: 0032); associate a network device with the trusted user (Kelly: paragraphs: 0031 – 0032, 0057); associate the one or more scheduled notifications with the client user (Kelly: fig. 2, label 203 and 208; paragraphs: 0038, 0056, 0080); and associate one or more video notifications with the one or more scheduled notifications (Kelly: abstract, paragraphs: 0054, 0070, 0086, and 0101 and fig. 9).  



Response to Arguments
           The present Office Action is in response to Applicant’s amendment filed on April 26, 2021. Claims 1-20 are now pending in the present application.

          Applicant argues on page 7-8 of the Applicant’s Response that Kelly and KIM failed to teach the limitation "identify one or more schedules associated with the client user based on the profile configuration; retrieve one or more video notifications associated with the one or more schedules; establish a visual interface connection to the multi-sensor hub associated with the client user based on the profile configuration; and provide, via the visual interface connection, the one or more video notifications to the multi-sensor hub for display on a display device associated with the multi-sensor hub." 

          The Examiner respectfully disagrees with Applicants’ arguments, Kelly teaches identify one or more schedules associated with the client user based on the profile configuration (Kelly teaches logic determines a current time of a day. The preconfigured routine includes a number of actions (e.g., medication intake reminders) to be performed at different points in time of the day. At block 1302, processing logic examines the preconfigured routine to determine a medication pill that has been scheduled to be taken by a primary user around the current time of the day) (paragraphs: 0099 and fig. 13, labels: 1302 ); retrieve one or more video notifications associated with the one or more schedules (Kelly teaches for some of the events (such as medication time), notification module 203 is configured to send notifications to the associated secondary users 103, dependent upon the specific configurations at associated primary user registry 211 and secondary user registry 212. For example, notification module 203 may invoke communication system 235 to communicate with the users. Communication system 235 is capable of handling a variety of types of communications such as SMS, emails, audio or video conferences, etc. paragraph 0060, and Kelly teaches processing logic transmits a first message to a primary user device of the primary user to remind the primary user to take the scheduled medication. The first message includes information identifying the scheduled medication such as the name or image of the medication) (paragraphs: 0060, and 0099); establish a visual interface connection to the multi-sensor hub associated with the client user based on the profile configuration (Kelly teaches processing logic transmits a first message to a primary user device of the primary user to remind the primary user to take the scheduled medication. The first message includes information identifying the scheduled medication such as the name or image of the medication/read on visual interface. The Original Specification states in paragraph 0055 that “The multi-sensor hub 150 can include an optical instrument or an image capture device (such as a camera 152 or any other device that can obtain one or more visuals of a client user ), an audio input device (such as a microphone 154 ..) an audio output device” Moreover, Kelly shows Devices 1507 may further include an imaging processing subsystem (e.g., a camera , which may include an optical sensor, such as a charged coupled device (CCD) or a complementary metal-oxide semiconductor (CMOS) optical sensor, utilized to facilitate camera functions, such as recording photographs and video clips see paragraph 0147 )(paragraphs: 0147, 0099, 0120, 125 and fig. 14-16); and provide, via the visual interface connection, the one or more video notifications to the multi-sensor hub for display on a display device associated with the multi-sensor hub (Kelly teaches processing logic transmits the content item to one or more preconfigured user devices of the user (e.g., primary user) to be presented and played on the user devices. The content item can be a message, an image, text for display or spoken via TTS (Text to Speech), an audio or sound file, an audio stream, or a video stream, etc.) (paragraphs: 0029, 0077, 0106, 0125, 0128, 0143, and 0147; fig. 8-fig. 9, fig. 12, fig. 13, fig. 14,)). Therefore, Kelly teaches all the limitation of claim 1, 9, and 17. However, Examiner used KIM to further shows that KIM also teaches another way of interpretation for the limitation video notifications to the multi-sensor hub for display on a display device associated with the multi-sensor hub. Kim teaches the electronic device may include at least one of various medical devices (e.g., various portable medical measuring devices (a blood glucose monitoring device, a heart rate monitoring device, a blood pressure measuring device, a body temperature measuring device, etc.) all shows more examples for “the multi-sensor hub” also see fig. 5 for providing a notification based on schedule time (paragraphs: 0037-0038, 0059, 116 and fig. 5 and fig. 7B). Therefore, Kelly and KIM teaches all the limitation of claim 1, 9, and 17.
                 
Conclusion                        
            
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amal Zenati whose telephone number is 571- 270- 1947. The examiner can normally be reached on 8:00 -5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571- 272- 7503.  The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/AMAL S ZENATI/Primary Examiner, Art Unit 2656